[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION ON OBJECTION TO REQUEST FOR DISCLOSURE (6/15/95) ANDREQUEST FOR PRODUCTION (6/17/95)
Requests for Disclosure
30 and 31 to be answered, but limited to State of CT Page 6175 Connecticut.
    32 and 33 to be answered but limited to complaints received re personal injuries associated with product 5 years prior to August 17, 1990.
    49 to be answered but limited to distributors in Connecticut.
    70 and 71 to be answered but limited to 5 years prior to August 17, 1990.
72 and 73 objections sustained —
    81, 82, 83, 84, 85 to be answered but limited to employees involved in manufacturing process and limited to 5 years prior to August 17, 1990.
86 Objection sustained.
Request for Production
2. Objection sustained
Frances Allen State Trial Referee